     Case 5:17-cv-00740 Document 77 Filed 04/18/19 Page 1 of 3 PageID #: 441



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BECKLEY DIVISION

DOUGIE LESTER, individually and on
behalf of all others similarly situated,

                        Plaintiff,

v.                                                            CIVIL ACTION NO. 5:17-cv-00740
                                                              Honorable Judge Irene C. Berger
PAY CAR MINING, INC.,
BLUESTONE INDUSTRIES, INC.,
BLUESTONE COAL CORP.,
KEYSTONE SERVICE INDUSTRIES, INC.
and MECHEL BLUESTONE, INC.,

                Defendants.

                                       JUDGMENT ORDER

        Pending before the Court are Plaintiffs’ Motion to Enforce Settlement (ECF Doc. # 65) and

Notice for Entry of Judgment (ECF Doc. # 66). For the reasons set forth herein, the Court ENTERS

judgment against the Defendants in the amount of $1,270,800.00 as of April 18, 2019, in addition

to such further daily penalties as may accrue after this date, in lieu of the legal rate of interest, at

the rate of $1,000.00 per day that each payment to the common fund, class representatives, or class

administrator is late, and incorporating by reference the March 7, 2019 Order of this Court,

consistent with the agreement of the Parties, as follows:

        1.      On March 7, 2019, the Court entered a final order (ECF Doc. # 63) (“March 7

Order”) setting forth and approving the terms of the settlement in this case.

        2.      The Defendants have failed to make complete payments according to the schedule

agreed upon by the Parties and adopted in the March 7 Order and set forth in the Plaintiff’s Notice

for Entry of Judgment (ECF Doc. # 66).
    Case 5:17-cv-00740 Document 77 Filed 04/18/19 Page 2 of 3 PageID #: 442



       3.      On March 28, 2019, the Defendants expressed their agreement to the judgment

offered and proposed by the Plaintiffs in this matter in the Notice for Entry of Judgment (ECF

Doc. # 66).

       4.      As of March 29, 2019, the Defendants had failed to pay $230,800.00 that was then

due. (See ECF Doc. # 65) (calculating arrearages)

       5.      Pursuant to the terms of the final settlement, the Defendants are also due to make

additional payments of $333,333.33 on or before August 31, 2019, $333,333.33 due on or before

February 28, 2020, and $333,333.34 on or before April 30, 2020 by cashier’s checks to Mountain

State Justice as class administrator, for conveyance to the class counsel and class members in

accordance with the Mediated Settlement Agreement (ECF Doc. # 61-1) and March 7 Order (ECF

Doc. # 63).

       6.      Daily penalties of $1,000.00 per day continued to be assessed as to each additional

day that each payment is late to the common fund, class representatives, or class administrator

under the approved settlement.

       7.      As of April 18, 2019, the total sums outstanding under the settlement were

$270,800.00 due immediately, $333,333.33 due on or before August 31, 2019, $333,333.33 due

on or before February 28, 2020, and $333,333.34 due on or before April 30, 2020, in addition

to any further daily penalties assessed based on late payments.

       WHEREFORE, for the foregoing reasons, the Court ENTERS judgment for all sums due

under the March 7 Order and by order of this Court, totaling $1,270,800.00 as of April 18, 2019,

in addition to such further daily penalties as may accrue thereafter at the rate of $1,000.00 per day

that each payment continues to be late. The Court further ORDERS that all pending motions be

TERMINATED AS MOOT.
    Case 5:17-cv-00740 Document 77 Filed 04/18/19 Page 3 of 3 PageID #: 443



       The Court DIRECTS the Clerk to send a certified copy of this Order to counsel of record

and to any unrepresented party.



                                    ENTERED:      April 18, 2019




Prepared by:

/s/ Samuel B. Petsonk
Samuel B. Petsonk (WVSB # 12418)
Bren J. Pomponio (WVSB # 7774)
Mountain State Justice, Inc.
223 Prince Street, Beckley, WV 25801
Phone: (681) 207-7510
Fax: (681) 207-7513
Email: sam@msjlaw.org
bren@msjlaw.org
